DETAILED ACTION

Amendment
	Acknowledgment is made of Amendment filed June 11, 2021.  Claims 20-24 are new.  Claims 1-24 are pending.  

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a light emitting device comprising: a first metal plate having opposite surfaces; a second metal plate having opposite surfaces; a plurality of light emitting elements arranged between the first metal plate and the second metal plate; a wavelength conversion member configured to be excited by a first light emitted from the plurality of light emitting elements and to emit a second light having a wavelength different from a wavelength of the first light emitted from the plurality of light emitting elements; a bulb including a base; a first lead connected to the first metal plate and electrically connected to the plurality of light emitting elements via the first metal plate; and a second lead connected to the second metal plate and electrically connected to the plurality of light emitting elements via the second metal plate, wherein the base of the bulb includes terminals connected to the first lead and the second lead, respectively, wherein the wavelength conversion member covers the plurality of light emitting elements entirely, the opposite surfaces of the first metal plate partially, and the opposite surfaces of the second metal plate partially, wherein the first lead is connected to a portion of the first metal plate exposed from the wavelength conversion member, and 2Attorney Docket No.: P1930US07Patent wherein the second lead is connected to a portion of the second metal plate exposed from the wavelength conversion member.  The best prior arts of record Shibita, discloses much of the claimed invention but fails to teach or suggest that the wavelength conversion member only partially covers opposite surfaces of the first and second metal plates such that the first lead is connected to a portion of the first metal plate exposed from the wavelength conversion member, and2Attorney Docket No.: P1930US07Patent wherein the second lead is connected to a portion of the second metal plate exposed from the wavelength conversion member.  Examiner finds Applicant’s arguments filed June 11, 2021 persuasive to the extent that there is not sufficient reason or motivation to provide a wavelength conversion member in Shibita that only partially covers opposite surfaces of the first and second metal plates such that the first lead is connected to a portion of the first metal plate exposed from the wavelength conversion member, and2Attorney Docket No.: P1930US07Patent wherein the second lead is connected to a portion of the second metal plate exposed from the wavelength conversion member.  Accordingly the claim is deemed patentable over the prior art of record.  Claims 2-24 are allowable in that they are dependent on, and further limit claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082.  The examiner can normally be reached on Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SEAN P GRAMLING/Primary Examiner, Art Unit 2875